CONTRAT DE CREATION DE
RUASBI-MINING

ENTRE

LA GENERALE DES CARRIÈRES ET DES MINES

ET

COBALT METALS COMPANY LIMITED

POUR LA VALORISATION DES GISEMENTS
DE RUASHI

JUIN 2000

N° 377/6713/SG/GC/2000

© %

W

Le agreepeq pee
Contrat de Création de RUASHI-MINING

Entre

LA GENERALE DES CARRIERES ET DES MINES, en abrégé « GECAMINES », en
sigle « GCM », Entreprise Publique de droit congolais, enregistrée au nouveau registre de
commerce de Lubumbashi sous ie n° 453 et ayant son siège social à Lubumbashi, B.P. 450,
République Démocratique du Congo, représentée aux fins des présentes par Monsieur
KITANGU MAZEMBA, Administrateur-Directeur Général, et Monsieur Jean Louis
NKULU KITSHUNKU, Administrateur-Directeur Général Adjoint, ci-après dénommée
« GECAMINES » d’une part,

ET

COBALT METALS COMPANY LIMITED, en abrégé « CMC », Société enregistrée à
Saint Vincent et aux Grenadines et ayant son siège social 12 Rivonia Road, Illovo, 2196,
Boîte Postale 837 Northlands, 2116 Afrique du Sud , représentée aux fins de présentes par
Monsieur ANDREW MACAULAY, Administrateur, et Madame REBECCA GASKIN,
Administrateur, ci-après dénommée, « CMC » d’antre part ;

ci-après dénommées collectivement « les Parties » ou individuellement « Partie »
&ATTENDU QUE :

A. La GECAMINES est le seul et l’exclusif titulaire de l’ensemble des droits afférents au
Bien qui inclut notamment les gisements de cuivre, de cobalt et de toutes autres
substances minérales concessibles de Ruashi, situés dans la Province du Katanga en
République Démocratique du Congo ;

B. La GECAMINES souhaite s'associer à un partenaire pour procéder en commun à la
prospection, au développement, à la production et à l'exploitation du Bien ;

€. CMC souhaite être partenaire de la GECAMINES pour réaliser en commun le Projet ;

D. La GECAMINES ne dispose pas, à l’heure actuelle, de suffisamment des données
probantes concernant les teneurs et quantités effectives en cuivre et cobalt du site minier
de Ruashi.

E. La GECAMINES reconnaît à CMC ses capacités techniques et financières pour conduire
ce genre d'opération en association avec elle ;

F. La GECAMINES souhaite utiliser la technologie adaptée pour produire du cuivre et du
cobalt à partir des minerais de la mine de Ruashi ;

CMC est prêt à s'investir dans l'exploitation de la mine de Ruashi, du transport de minerai
et du traitement de ceux-ci, après une Etude de Faisabilité qui permettra de clairement

()

, | M
préciser la connaissance du gisement et de définir les conditions de son exploitabilité
rentable.

EN CONSEQUENCE, IL EST CONVENU ET ARRETE CE QUI SUIT :
ARTICLE 1. : DEFINITIONS.
1.1. Définitions

Dans le présent Contrat, en ce compris ses annexes, les termes suivants, portant un
majuscule auront respectivement la signification ci-après :

(1) « Avances » signifie tout fond quelconque avancé à Ruashi-Mining ou aux tierces
personnes pour compte de Ruashi-Mining par CMC ou ses Affiliés en vertu du
présent Contrat, en ce compris et sans limitation, les fonds destinés aux Dépenses de
Prospection, Dépenses d’Investissement et d'Exploitation, et aux paiements des
Redevances de Gestion et des Frais de Commercialisation, à l’exclusion de tous
emprunts directement négociés par Ruashi-Mining avec des tiers.

(2) «Sociétés Affiliées» signifie toute Société ou entité qui directement ou
indirectement, contrôle un Associé ou est contrôlée par un Associé ou toute Société
ou entité qui directement ou indirectement, contrôle ou est contrôlée par une Société
ou entité qui elle-même contrôle ou est contrôlée par un Associé.

Contrôle signifie La détention directe ou indirecte par une Société ou entité de plus de
50 % des droits de vote à l’Assemblée Générale de cette Société ou entité.

{3} « Contrat » signifie le présent Contrat de création de Ruashi-Mining à conclure entre
la GECAMINES et CMC y compris ses annexes.

(4) « Conditions Concurrentielles » et « Agissant dans des conditions concurrentielles »
se rapportent à des transactions conclues avec des tiers autres que des Sociétés
Affiliées, et « Conditions non Concurrentielles » et « Agissant dans des Conditions
non Concurrentielles » se rapportent à des transactions conclues avec des Sociétés
Affiliées.

{5} « Statuts » signifie les Statuts de Ruashi-Mining.
{6} « Conseil de gérance» signifie le Conseil de gérance de Ruashi-Mining.

(7) « Budget » signifie une estimation et un calendrier détaillé de tous les frais à exposer
par Ruashi-Mining relativement à un programme.

(8) « Jour Ouvrable » signifie une journée autre que Samedi, Dimanche ou un jour férie
en République Démocratique du Congo.

(9) « Dépenses en Capital » signifie toutes les dépenses en capital » au sens des Principes
Comptables Généralement Admis exposées par et/ou pour compte de Ruashi-Mining,
y compris les dépenses relatives à l’Etude de Faisabilité.

{10} « Obligations » signifie toutes dettes, demandes, Parts, procédures, griefs,
requêtes, devoir et obligations de toute nature, quelle qu’en soit la cause. X
1) «Production commerciale » signifie l'exploitation commerciale du Bien à
l’exclusion des traitements minier et métallurgique effectués à des fins d’essais dans
le cadre de la mise en opération d’une usine pilote ou des opérations effectuées durant
la période de mise au point initiale d’une usine.

(12) « Données » signifie toutes informations et tous registres et rapports ayant trait
au Bien en possession ou sous contrôle et direction de la GECAMINES.

(13) «Date de Début d’Exploitation » signifie la date à laquelle les conditions
suivantes seront réunies : (1) les essais de mise en service des installations du Projet
tels que spécifiés dans les Etudes de Faisabilité auront été effectués avec succès et (2)
le premier lot de produits commerciaux sortant de ces installations aura été exporté
pour une vente commerciale. Sont exclus; les sondages des dépôts à rejets, les
prélèvements des échantillons pour les essais, l’installation d'une usine pilote,
l'exportation des produits y obtenus, les opérations réalisées pendant la période de
développement initial d’une usine et l'exportation des échantillons pour analyse ou
ESSAIS.

(14) «Développement » signifie toute préparation en vue de l'extraction des
minerais et de la récupération des métaux et substances valorisables contenues y
compris la construction ou l'installation d’un concentrateur, d’une usine de traitement
métallurgique, ou toutes autres améliorations destinées aux opérations, ainsi que la
préparation des plans de financement.

{5} « Gérants » signifie les personnes qui, à un moment donné, sont dûment
nommées Gérants de Ruashi-Mining conformément aux Statuts.

{l6) « Date d’Entrée en Vigueur »signifie la date à laquelle la dernière condition
des conditions définies au présent Contrat sera remplie.

(17) « Date d’Option » signifie la date à laquelle CMC notifie à la GECAMINES sa
décision de mettre le Bien en Production Commerciale conformément à l’Etude de
Faisabilité Ruashi-Mining.

(18) «Charges» signifie toutes hypothèques, gages, privilèges, sûretés,
réclamations, frais de représentation et de courtage, requêtes et autres charges de toute
nature encourue de quelque manière que ce soit.

(19} «Réserves Existantes en Remblai » signifie toute réserve en remblai de
minerais extraits dans les alentours proches de la mine de Ruashi, survenant des
anciennes opérations minières sur le Bien depuis lors abandonnés.

(20) « Dépenses » signifie toutes les dépenses généralement quelconques faites par
Ruashi-Mining en rapport avec le Bien et les Opérations, y compris et sans limitation,
toutes les Dépenses des Prospections, les Dépenses en Capital et les Frais
d'Exploitation.

21) « Prospection » signifie toutes les activités visant à déterminer l’existence,
l'emplacement, la quantité, la qualité ou la valeur économique des gisements.

Ë
(22) «Dépenses de Prospection» signifie toutes dépenses, obligations et
responsabilités de toute espèce et de toute nature exposées ou supportées en rapport
avec la Prospection du Bien, à partir de la date d’Entrée en Vigueur y compris et sans
que cette énumération soit limitative, les dépenses exposées ou supportées en rapport
avec tout programme de Prospection en surface ou en souterrain, d'examen
géologique, géophysique ou géochimique, de forage, d’extraction et d’autres travaux
souterrains, d’essais et de tests métallurgiques, d’études environnementales pour la
préparation et la réalisation de l'Etude de Faisabilité et toutes les Etudes de Faisabilité
complémentaires ou de mise à jour de la capacité de production du Bien.

(23) «Installations » signifie toutes les mines et usines, en ce compris et sans que
cette énumération soit limitative, toutes les mines souterraines ou à ciel ouvert, les
voies de roulage et tout bâtiment, usines et apres infrastructures, installations fixes et
améliorations et tous autres biens, meubles ou immeubles, pouvant exister à un
moment donné sur ou dans le Bien ou hors du Bien, dans la mesure où ils sont utilisés
ou affectés au bénéfice exclusif du Projet.

(24) « Etude de Faisabilité » signifie les études effectuées et financées par CMC,
qui feront l’objet d’un rapport détaillé. Le but de cette étude de faisabilité sera de
démontrer la rentabilité de la mise en production commerciale du Bien de la manière
normalement requise par les institutions internationales pour décider de l'octroi ou
non du prêt pour le développement des gisements des minerais, ce rapport contiendra
au moins les informations suivantes :

@ une description de la partie du Bien qui sera mise en Production

(ii) l'estimation des réserves de minerais pouvant être récupérées et l’estimation de
la composition et du contenu de celles-ci ;

(ii) la procédure proposée pour le développement, les opérations et le transport ;

{iv) les résultats des tests de traitement des minerais et des études de rentabilité de
leur exploitation ;

€v) la qualité des produits finaux à élaborer qui seront des cathodes de cuivre de
Grade À (L.M.E.) et des cathodes de cobalt dégazées sous vide, ou tous
produits intermédiaires ou autres pour lesquels un marché pourra être trouvé ;

(vi) la nature et l’importance des Installations dont l’acquisition est proposée,
lesquelles peuvent inclure des installations de concentration si la taille,
l'étendue et la localisation des gisements le justifie : auquel cas, l’étude
comprendra également une conception préliminaire de ces installations de
concentration ;

{vi) les frais totaux, y compris un budget des dépenses en capital devant être
raisonnablement engagées pour acquérir, construire et installer tous les
structures, machines et équipements nécessaires pour les Installations
proposées, y compris un calendrier de ces dépenses ;

{vi} toutes les études d’impact sur l'environnement nécessaire et leurs coûts ;

{ix) l’époque à laquelle il est proposé que le Bien soit mis en Production
Commerciale ;

(x) toutes autres données et informations pouvant être raisonnablement nécessaires
pour établir l'existence de gisements de taille et de qualité suffisantes pour
justifier le développement d’une mine, en tenant compte de tous les aspects
pertinents des points de vue commercial, fiscal, économique ou autres, y

cn
(i)
(xii)

Gi)

{xiv)

@5)

compris ce qui concerne le financement des frais et le rapatriement du capital
et des bénéfices.

Les besoins en fonds de roulement pour les premiers mois d'exploitation du
Bien jusqu’à l’encaissement des premières recettes de commercialisation.

Des chapitres concemant la géologie et les examens géologiques, les
géotechnique, l’hydrogéologie, l’évaluation des capacités en eau potable et en
eau industrielle, les schémas de traitement métallurgique et les descriptions des
installation, l’approvisionnement et la distribution d’électricité, la localisation
de l’infrastructure du projet, la main d'œuvre et le personnel, limpact sur
l’environnement social (développement d’écoles, routes, hôpitaux, centres de
loisirs et culturels, activités agricoles, etc.), les voies d'importation et
d’exportation et les procédures de commercialisation ;

Les flux de liquidités projetés, évolution du cash-flow, trésorerie, taux
d’endettement, période de remboursement du financement et une prévision
économique de la durée de la vie du Projet.

La recherche des sources de financement sur le marché international.

«Exercice Social » signifie l’année calendrier. Le premier exercice social ira

de la Date de Constitution de Ruashi-Mining au 31 décembre de la même année.

(26)

27)

« Force Majeure » à la signification décrite à l’article 17 du présent Contrat.

«Principes Comptables Généralement admis» signifie les principes

comptables généralement admis dans l’industrie minière internationale.

(28) « Gouvernement » signifie le gouvernement de la République Démocratique du
Conge.
(29) « Exploitation Minière » signifie les travaux minières d’extraction, production,

traitement, de transport interne, de manutention de concentration, de traitement
métallurgique, de raffinage et autres de traitements des produits et d’aménagement
des sites d'exploitation.

(30)

«Convention Minière» signifie la Convention Minière conclue entre le

Gouvernement de la République Démocratique du Congo d’une part, et la
GECAMINES d'autre part.

Gt)

« Frais d'Exploitation » signifie tous frais et dépenses au sens des principes

comptables généralement admis exposés par ou pour compte de Ruashi-Mining après
la Date d’Option, à l'exclusion de :

&)

{i)
Gi)
Gv)

(y)

toutes les Dépenses de Prospection exposées par ou au nom de Ruashi-Mining
après la Date d’Option ;

toutes les Dépenses en Capital ;

tous les amortissements et réductions de valeur de Ruashi-Mining au sens des
Principes Comptables Généralement Admis, exposés ou pris en compte après
la Date d’Option ;

tous les impôts sur les revenus de Ruashi-Mining supportés après la Date
d’Option ;

les frais de commercialisation ;
| Hi 4
(vi) les intérêts payés a CMC et/ou à ses Sociétés Affiliés sur les avances
consenties en vertu du présent Contrat.

(32) « Opérations » signifie la Prospection, le Développement et l’Exploitation du
Bien et la Commercialisation du produit.

(33) « Parties » signifie les parties au présent Contrat, ainsi que Ruashi-Mining
quand elle aura ratifié le présent Contrat.

(34) « Personne » signifie toute personne physique, Société, partenariat, entreprise
commune, association, filiale commune, trust, organisation sans personnalité
juridique ou gouvernement, ou toute organisme ou subdivision politique du
gouvernement.

(35) «Taux de Références » signifie le taux d'intérêt LIBOR à un an.
(36) « Produits » signifie les produits finis provenant de l’Exploitation.
G7) «Programme» signifie une description raisonnablement détaillé des

Opérations à réaliser et des objectifs à atteindre, pendant une période donnée,
préparée par le Directeur Général et approuvée par le Conseil de Gérance de Ruashi-
Mining.

(38) « Bien » signifie la Concession dénommée Ruashi conformément au plan en
annexe 1 y compris des remblais et des rejets de Ruashi et de l'Etoile. Cette
concession comprend les gisements de cuivre, cobalt, et toutes autres substances
minérales valorisabies des gisements de la concession Ruashi situés dans Le district
minier de Lubumbashi, Province du Katanga, République Démocratique du Congo,
ainsi que n'importe quelles améliorations pourraient exister sur le Bien. Toutefois, si
des tiers prouvent qu’ils détiennent des droits sur ces améliorations, GECAMINES
s'engage à faire immédiatement et à ses frais le nécessaire pour purger complètement
je Bien de ces droits de tiers sur les améliorations, de telle sorte que ces droits de tiers
n’entraînent aucune gêne ou dépense complémentaire pour Ruashi-Mining.

(39) « Projet » signifie l’ensemble des activités d’exploitation, de gestion et de
conception visant à la mise en valeur du Bien, la Prospection, le Développement et
l'Exploitation des gisements miniers et des remblais et rejets du Bien ainsi que la
commercialisation des Produits en résultant.

{40) « Associés » signifie CMC et GECAMINES, ainsi que leurs successeurs et
cessionnaires respectivement autorisés.

(41) « Parts » signifie les 100 Parts intégralement libérées, représentant le capital de
Ruashi-Mining.

(42) «Régime Fiscal et Douanier et Autres Garanties »: signifie le Régime Fiscal et
Douanier et Autres Avantages Spécifiques applicables au Projet Ruashi-Mining.

(43) « Ruashi-Mining » : signifie la Société Privée à Responsabilité Limitée qui sera
créée par la GECAMINES et CMC. lu _
fl PA $
q FS$

\ 8
12.

ARTICLE 2. : OB. ë

Genre et Nombre

Dans le présent Contrat, toute référence au genre masculin inclut le genre féminin et vice-
versa, et toute référence au singulier inclut le pluriel et vice-versa.

. Délais

Pour le calcul des délais endéans, aux termes desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte, tandis que la date de la fin de ce délai le
sera. Si le dernier jour d’un tel délai n’est pas un Jour Ouvrable, ce délai prendra fin le
Jour Ouvrable suivant.

. Interprétation Générale

Dans le présent Contrat, sauf s’il est expressément disposé autrement :

(a) Le présent Contrat

Les mots «ci-avant », « ci-dessus », «par le présent » et les autres mots de même
portée se réfèrent au présent Contrat compris comme un tout et pas seulement à des
articles, à une section ou à une autre subdivision quelconque.

(b} Titres.
Les titres n’ont qu’une fonction de facilité ; ils ne font pas partie du présent Contrat et

ne peuvent servir à l'interprétation, à la définition ou à la limitation de la portée, de
l’étendue ou de l’intention de ce Contrat ou d’une quelconque de ses dispositions.

(c) Loi.

Toute référence à une loi comprend les mesures d’exécution de celle-ci, tous
amendements apportés à cette loi ou à ses mesures d’exécution, ainsi que toutes lois
ou mesures d'exécution qui pourraient être décrétées avec pour effet de compléter ou
de remplacer une telle loi ou une telle mesure d'exécution.

{d) Principes Comptables Généralement Admis.

Toute définition à caractère financier devant être donnée en vertu du présent Contrat le
sera conformément aux Principes Comptables Généralement Admis.

T.

Le présent Contrat a pour objet de définir les droits et obligations des Parties en ce qui
concerne la mise en œuvre du Projet et de déterminer les droits et obligations respectifs de la
GECAMINES et de CMC constituant une Société Privée à Responsabilité Limitée qui
s’appellera Ruashi-Mining S.P.R.L.

œ
En conséquence, simultanément à la signature et à l’échange des originaux du présent
Contrat, CMC et GECAMINES procéderont à la constitution de Ruashi-Mining,
conformément aux lois de la République Démocratique du Congo, et aux clauses du présent
Contrat.

Alors la GECAMINES cédera ses droits sur le Bien à Ruashi-Mining. La GECAMINES et
CMC souscriront respectivement 45 % et 55 % des Parts de Ruashi-Mining.

En contrepartie des Accords conclus et de la cession des droits sur le Bien à Ruashi-Mining
telle que stipulée dans le présent Contrat, CMC fera l'apport en capital convenu dans les
Statuts de Ruashi-Mining et avancera, ou fera en sorte que soient avancés, à Ruashi-Mining
les fonds nécessaires pour mettre le Bien en Production Commerciale, aux conditions prévues
au présent Contrat.

ARTICLE 3. : OBLIGATIONS DES PARTIES

3.1. Obligations de la GECAMINES

{a) Dès la Signature du présent Contrat, la GECAMINES cédera à CMC et sans
limitation, toutes les données, informations, registres et rapports ayant trait au Bien
se trouvant en sa possession ou sous le contrôle et la direction de la GECAMINES
les « Données » en vue d’effectuer l'Etude de Faisabilité.

(b) Dès la création de Ruashi-Mining, la GECAMINES cédera à Ruashi-Mining, en
contrepartie de l’engagement de CMC, tous les droits et titres généralement quelconques
relatifs à l’intégralité du Bien. Le projet pour le Contrat de cession des titres miniers est
ci-joint comme annexe 3.

(c} Immédiatement après la cession des droits et titres visés au point 3.1.(b) ci-dessus, la
GECAMINES s’engage à obtenir conformément à la législation minière congolaise
l'approbation de ladite cession par le Ministre des Mines.

3.2. Obligations de CMC

{a} financer et effectuer une Etude de Faisabilité en collaboration avec la GECAMINES et
de communiquer les résultats de cette étude à GECAMINES ;

(b) financer, construire et équiper les usines de traitement conformément aux
recommandations de l'Etude de Faisabilité sous réserve de la recevabilité desdites
recommandations par les deux parties ,

{c} se conformer aux normes techniques d'exploitation minière ;

{d} revaloriser et poursuite la prospection du gisement de Ruashi.

3.3. La GECAMINES se réserve le droit de pouvoir continuer à exploiter les gisements et les
remblais de Ruashi en attendant que l'Association soit en mesure de sortir sa propre
production suivant les modalités du présent Contrat. Pour information le tonnage mensuel
des minerais concernés correspondraient à une reprise de 20.000 tonnes/mois minimum et
pouvant atteindre 60.000 tonnes/mois maximum en provenance soit des remblais soit de

la carrière. A

rat
ARTICLE 4. L'ETUDE DE FAISABILITE.

4.1. Intérêts.

4.2.

Sous réserve de la résiliation anticipée du présent Contrat par CMC conformément aux
articles du présent Contrat, ou à compter de la Date d’Entrée en Vigueur, CMC ou ses
Sociétés Affiliées avanceront des fonds afin de faire face aux Dépenses de Prospection
destinées à identifier les gisements, et de faire à toutes les autres dépenses nécessaires
pour réaliser l'Etude de Faisabilité. Pour plus de clarté et sans limitation, il est entendu et
convenu que la GECAMINES, en sa qualité d’Associé, n’aura aucune obligation en ce
qui concerne les fonds nécessaires à Ruashi-Mining pour faire face aux dépenses.

Remise de l'Etude de Faisabilité. .

CMC fera en sorte que l’Etude de Faisabilité soit remise à la GECAMINES dans un délai
de neuf mois à compter de la Date d’Entrée en Vigueur.

ARTICLE S$. : FINANCEMENT.

5.1.

52;

Financement.

A compter de la date endéans laquelle l'Etude de Faisabilité sera remise à la
GECAMINES, CMC disposera d’un délai de 12 mois pour mettre en place, au nom et
pour compte de Ruashi-Mining, le financement nécessaire pour les investissements
devant mener à la production commerciale retenue sur base de l’Etude de Faisabilité.
Durant cette période de 12 mois CMC informera la GECAMINES de sa décision de
mettre la mine de Ruashi-Mining en production commerciale. La construction des
installations devra commencer dans les 6 mois suivant l'expiration de ce délai de 12
mois.

Ce financement sera fait par des Avances effectuées par CMC et/ou ses Sociétés Affiliées
et/ou par des emprunts effectués par CMC auprès de tiers. Les avances effectuées par
CMC et/ou ses Sociétés Affiliées représenteront 30 % au moins du financement de la
première phase du projet.

La GECAMINES n'aura aucune responsabilité en ce qui conceme le financement. Elle
sera cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu’Associé, de coopérer à
l'établissement des garanties nécessaires au financement conformément à l’article 5.2.

Coopération dans le financement.

La GECAMINES sera informée de ce que CMC ou Ruashi-Mining auront l'intention de
se procurer en partie le financement nécessaire pour mettre le Bien en production
commerciale auprès d'agences et de banques intemationales et CMC confirme sa capacité
à le faire.

La GECAMINES accepte de coopérer pleinement avec CMC et Ruashi-Mining pour
faciliter l'obtention d’un tel financement, notamment en signant tout document et en
ARTICLE 4. L'ETUDE DE FAISABILITE.

4.1.

4.2.

Intérêts.

Sous réserve de la résiliation anticipée du présent Contrat par CMC conformément aux
articles du présent Contrat, ou à compter de la Date d’Entrée en Vigueur, CMC ou ses
Sociétés Affiliées avanceront des fonds afin de faire face aux Dépenses de Prospection
destinées à identifier les gisements, et de faire à toutes les autres dépenses nécessaires
pour réaliser l’Etude de Faisabilité. Pour plus de clarté et sans limitation, il est entendu et
convenu que la GECAMINES, en sa qualité d’Associé, n’aura aucune obligation en ce
qui concerne les fonds nécessaires à Ruashi-Mining pour faire face aux dépenses.

Remise de l’Etude de Faisabilité. .

CMC fera en sorte que l'Etude de Faisabilité soit remise à la GECAMINES dans un délai
de neuf mois à compter de la Date d’Entrée en Vigueur.

ARTICLE 5. : FINANCEMENT.

5.1.

5.2

Financement.

A compter de la date endéans laquelle l'Etude de Faisabilité sera remise à la
GECAMINES, CMC disposera d’un délai de 12 mois pour mettre en place, au nom et
pour compte de Ruashi-Mining, le financement nécessaire pour les investissements
devant mener à la production commerciale retenue sur base de l’Etude de Faisabilité.
Durant cette période de 12 mois CMC informera la GECAMINES de sa décision de
mettre la mine de Ruashi-Mining en production commerciale. La construction des
installations devra commencer dans les 6 mois suivant l'expiration de ce délai de 12
mois.

Ce financement sera fait par des Avances effectuées par CMC et/ou ses Sociétés Affiliées
etou par des emprunts effectués par CMC auprès de tiers. Les avances effectuées par
CMC et/ou ses Sociétés Affiliées représenteront 30 % au moins du financement de la
première phase du projet.

La GECAMINES n'aura aucune responsabilité en ce qui concerne le financement. Elle
sera cependant informée de ses modalités et pourra donner son avis sur celles-ci, le cas
échéant. Elle pourra en outre être requise, en tant qu’Associé, de coopérer à

l'établissement des garanties nécessaires au financement conformément à l’article 5.2.
Coopération dans le financement.

La GECAMINES sera informée de ce que CMC ou Ruashi-Mining auront l'intention de
se procurer en partie le financement nécessaire pour mettre le Bien en production
commerciale auprès d'agences et de banques internationales et CMC confirme sa capacité
à le faire.

La GECAMINES accepte de coopérer pleinement avec CMC et Ruashi-Mining pour
faciliter l'obtention d'un tel financement, notamment en signant tout document et en

es
53

donnant toutes assurances pouvant être raisonnablement requis pour contacter un tel
financement, toutefois sans engagement financier de sa part.

- L'obligation de CMC de mettre en place ce financement est lié à l'obtention du Régime

Fiscal et Douanier et Autres Avantages Spécifiques applicables au projet Ruashi.

ARTICLE 6. : DUREE DU CONTRAT ET RECOURS.

6.1,

(a)

@)

6.2.

6.

L&

6.4.

Durée

Sauf s’il y est mis fin conformément à une quelconque disposition du présent article, le
présent Contrat demeurera en vigueur jusqu’à ce que :

le Bien ne soit plus exploitable, ou ,
les Associés décident de commun accord de mettre fin au présent Contrat auquel cas les
dispositions de l’article 6.4. s’appliqueront.

Résiliation Anticipée par CMC

CMC peut mettre fin au présent Contrat moyennant l’envoi d’un préavis écrit de 30 jours
à GECAMINES et à Ruashi-Mining. Dans ce cas et pour donner plein effet à cette
résiliation, CMC cédera sans contrepartie ses Parts à GECAMINES et provoquera la
démission des personnes qui, sur sa présentation, auront été nommées Directeur Général
Adjoint, Gérants et le Directeur Général. En outre, toutes les Avances quelconques
consenties à cette date et dues à CMC et/ou à ses Sociétés Affiliées par Ruashi-Mining
seront considérées comme acquises à Ruashi-Mining, la dette de Ruashi-Mining à l'égard
de CMC et/ou ses Sociétés Affiliées sera annulée et l'Etude de Faisabilité (en l’état où
elle se trouvera à ce moment) demeurera la propriété de Ruashi-Mining. A dater de
l'envoi du susdit préavis, CMC sera libérée de toute obligation de faire des Avances pour
financer toutes dépenses, de participer à toute augmentation de capital et CMC ne sera
tenue au paiement d'aucun dommage-intérêt à l'égard de quiconque. Toute prime déjà
payée par CMC à la GECAMINES sera définitivement acquise à celle-ci.

. Résiliation anticipée par GECAMINES

En cas d’inexécution non vénielle d’une disposition du présent Contrat par CMC, la
GECAMINES pourra mettre CMC en demeure de s’exécuter dans un délai de trente
jours. En cas d’inexécution persistante et non justifiée la GECAMINES pourra,
conformément à la procédure de règlement des différends convenue à l’article 15 postulé
la résiliation du présent Contrat et/ou poursuivre la réparation de son préjudice.

Liquidation

Si les Associés s'accordent sur la dissolution ou sur la liquidation de Ruashi-Mining, les
dispositions des statuts de Ruashi-Mining concernant la liquidation s’appliqueront
conformément aux lois de la République Démocratique du Congo.

;
È
$
6.5. Inexécution par la GECAMINES ou par l'Etat

En cas d’inexécution non vénielle d’une disposition du présent Contrat par la
GECAMINES ou de la Convention Minière par l’Etat (en ce compris tout engagement,
déclaration ou garantie}, CMC pourra suspendre l’exécution des obligations lui
incombant en vertu du présent Contrat, en ce compris, pour plus de clarté et sans que
cette énumération soit limitative, l'obligation de remettre l'Etude de Faisabilité, de
participer à toute augmentation de capital, d'effectuer des Avances et de mettre en place
le financement, jusqu’à ce qu’il soit remédier à cette inexécution. Dans ce cas, les détails
convenus pour l’exécution de ces obligations seront allongés d’une durée égale à celle de
l’inexécution. En outre, si la GECAMINES ou l’Etat n’ont pas remédié à cette
inexécution dans les trente jours de la mise en demeure de ce faire leur adressée par lettre
recommandé par CMC, celle-ci pourra conformément à la procédure de règlement des
différends prévus à l’articles 15, postuler la résiliation du présent Contrat et/ou
poursuivre en dommages-intérêts la (ou les Parties) en défaut.

ARTICLE 7. : STIPULATIONS, DECLARATIONS ET GARANTIES

7.3. Stipulations, Déclarations et Garanties des Associés
Chaque Associé stipule, déclare et garantit par la présente à l’autre Associé que :

(a) Constitution.
Il est une Société valablement constituée selon les lois en vigueur au lieu de sa
constitution ; il est organisé et existe valablement selon ces lois et a le pouvoir d’exercer
ses activités dans les juridictions où il les exerce.

{b} Pouvoir et Compétence.
Il a plein pouvoir et compétence pour exercer ses activités, pour conclure le présent
Contrat et toutes conventions ou actes visés ou envisagés au présent Contrat de même que

pour exécuter toutes les obligations et devoirs quelconques lui incombant aux termes du
présent Contrat.

c} Autorisations.

Il a obtenu toutes les autorisations sociales ou réglementaires nécessaires pour signer,
remettre et exécuter le présent Contrat et toutes conventions ou actes quelconques visés ou
envisagés au présent Contrat; cette signature, cette remise et cette exécution: (1) ne
contredisent ni ne violent aucune disposition de ses statuts, aucune décision d’Associés ou
de Gérants, ni aucun accord, stipulation, Contrat ou engagement quelconque auquel il est
partie ou par lequel il est lié, et ne donne naissance à aucune charge en vertu de ces
mêmes actes ; et (ii) ne violent aucune loi applicable.

(d) Signature Autorisée.

Le présent Contrat a été valablement signé et remis par lui et est, conformément à ses
termes, valable, obligatoire et exécutoire à son égard. & [ #1
7.2. Stipulations, Déciarations et Garanties de la GECAMINES
GECAMINES stipule, déclare et garantit par la présente à CMC et à Ruashi-Mining que :
(a) Titulaire.

La GECAMINES est titulaire exclusif de l'intégralité des droits, des titres et participations
dans et sur le Bien. La GECAMINES a le droit de conclure le présent Contrat et de céder
ses droits sur le Bien à Ruashi-Mining conformément aux termes du présent Contrat
quittes et libres de toutes charges généralement quelconques. La GECAMINES détient
toutes les autorisations généralement quelconques nécessaires pour procéder aux
Opérations sur le Bien, y compris, sans que cette énumération soit limitative, les droits de
surface relatifs au Bien ainsi que l’accès, aux conditions à convenir avec les prestataires
des services concernés, aux infrastructures (eau, électricité, chemin de fer, routes,
aéroport, etc.) nécessaires aux Opérations. Il n’est rien qui affecte les droits, titres et
participations de la GECAMINES dans le Bien, ni qui puisse sérieusement compromettre
l'aptitude de Ruashi-Mining à procéder aux Opérations.

(b} Droits de Tiers

Aucune personne autre que la GECAMINES n’a de droit ou de titre sur le Bien et aucune
personne n’a droit à une redevance ou à un autre paiement quelconque, ayant la nature
d’un loyer ou d’une redevance, sur de quelconques minerais, métaux ou concentrés ou
autres produits provenant du Bien, si ce n’est conformément au présent Contrat.

{c) Validité de Droits et Titres sur le Bien.

Tous les droits et titres relatifs au Bien ont été régulièrement enregistrés conformément
aux lois en vigueur en République Démocratique du Congo. La prospection, ies
traitements et les autres opérations menées par ou pour le compte de la GECAMINES
concernant le Bien ont été exécutés et menés en bon père de famille et conformément aux
règles de l’art en matière de prospection géologique et géophysique, et pratiques minières,
d'ingénierie et de métallurgie. Tous ces travaux et opérations sont conformes à toutes les
lois, ordonnances ou décisions rendues par toute agence gouvernementale ou quasi
gouvernementale, iout minisière ou organisme départemental, administratif ou
réglementaire.

{d) Ordres de Travaux.
Il n’y à pas actuellement de travaux commandés ou d’actions requises ou dont on peut

raisonnablement s'attendre à ce quelles soient requises, concernant la réhabilitation et la
restauration du Bien ou se rapportant aux aspects environnementaux du Bien ou des

Opérations exécutées sur celui-ci.

(e} Taxes.

Toutes taxes, cotisations, droits, redevances et impôts imposés, levés sur ou mis à charge
du Bien sont intégralement payés et le Bien est libre de toutes charges fiscales au regard

des lois de la République Démocratique du Congo. |

creer
(0)

(@)

(h)

{k)

Actions

I n°y a pas d’actions ou de procédures en cours ou menagçantes qui, si elles aboutissaient,
affecteraient ou seraient de nature à affecter le Bien.

Obligations Contractuelles et Quasi-Contractuelles

La GECAMINES ne se trouve en infraction d’aucune obligation quelconque,
contractuelle, à l’égard de tiers relativement au Bien et la conclusion ou l’exécution du
présent Contrat ne constituera pas une infraction.

Droits et Titres détenus par Ruashi-Mining.

Au terme de la cession des droits et titres sur le Bien par la GECAMINES à Ruashi-
Mining, Ruashi-Mining aura la jouissance paisible du Bien et détiendra toutes les
concessions, certificats, enregistrements, permis, autorisations et titres requis par l’Etat ou
par toute autorité gouvernementale ou administrative en République Démocratique du
Congo pour détenir le Bien et pour exécuter les Droits (les « Droits et Titres sur le Bien »)
et tous les Droits et Titres sur le Bien seront validés, exempts de passif exigible à la Date
d’Entrée en Vigueur et ne seront grevés d’aucune disposition, condition ou limitation
anormale.

Absence de Polluants.

Aucun produit polluant n’a été déposé, répandu, déchargé, abandonné, pompé, versé, visé,
injecté, déversé ni ne s’est échappé, écoulé ou infiltré sur ou dans le Bien en violation
d’une quelconque législation environnementale applicable ; il n’y a pas de notification
orale ou écrite concernant le déversement d’un produit contaminant en rapport avec le
Bien, qui imposerait ou pourrait à Ruashi-Mining d’entreprendre une Part corrective ou
réparatrice, ni aucune responsabilité en raison d’une quelconque législation applicable en
matière d'environnement. Aucune partie du Bien n'est située dans une zone
environnementale sensible ou dans des zones de déversement réglementées. Il n’y a pas de
servitude, de privilège ou de charges de nature environnementale relativement au Bien et
il n’est pas des Parts entreprises, sur le point d’être entreprises ou en cours, qui puissent
grever le Bien de telles charges environnementales.

La GECAMINES n'a pas connaissance de faits ou de circonstances ayant traité des
matières environnementales concernant le Bien qui puissent aboutir à l’avenir à des
quelconques obligaiions ou responsabilités en matières d'environnement.

Informations Importantes.

La GECAMINES a mis à la disposition de CMC les informations importantes en sa
possession où sous son contrôle relatives au Bien.

Lois et Jugements.

La signature, la remise et l'exécution du présent Contrat par la GECAMINES ne violent
pas et ne constitueront pas une violation d’une quelconque règle légale, ni d’une

quelconque décision judiciaire ou assimilée. "A
14 À UE
Fr
(i} Infrastructure.

La GECAMINES fera tout ce qui est en son pouvoir pour permettre à Ruashi-Mining de
disposer de toutes les infrastructures existantes (eau, électricité, chemin de fer, routes,
aéroport, etc.), aux conditions les plus favorables possibles, lesquelles devront être
négociées avec les prestataires de ces services. Cette obligation de la GECAMINES est
une obligation de moyen et non de résultat.

7.3. Survivance des stipulations, déclarations et garanties

L’exactitude de chaque stipulation, déclaration et garantie, ainsi que l’engägement de les
respecter, constitue pour chacune des parties une condition déterminante de la signature
du présent Contrat. [1 ne peut être renoncé, en taut ou en partie, à une de ces stipulations,
déclaration et garanties que par la Partie en faveur de laquelle la stipulation, la déclaration
ou la garantie est faite et toutes les stipulations, déclarations et garanties survivront à
l'exécution, à la résiliation du présent Contrat, comme stipulé au présent article, pour
autant que Ruashi-Mining continue d'exister. Chaque Partie s’engage à indemniser et à
tenir indemne l’autre Partie de toute obligation résultant de toute violation d’une
stipulation, déclaration ou garantie quelconque contenue dans le présent Contrat.

ARTICLE 8. : PERMIS DE SEJOUR ET DE TRAVAIL

Pendant une période de trois ans commençant à la Date d’Entrée en Vigueur, la
GECAMINES se chargera, pour compte de Ruashi-Mining et aux frais de Ruashi-Mining,
d'obtenir en temps utile tous les visas, titres de séjour et du travail et autres documents requis
pour les personnes travaillant au Projet de Ruashi-Mining, ses Associés et ses contractants, A
l'expiration de cette période, la GECAMINES déploiera ses meilleurs efforts pour prêter, si
nécessaire, son assistance à Ruashi-Mining l’obtention de ces visas, titres de séjour et du
travail et autres documents.

ARTICLE 9. : MISE EN ŒUVRE DES DISPOSITIONS CONCERNANT LES
ASSOCIES.

9.1. Effets de la Convention.

Chaque Associé votera ou fera en sorte que ses Parts votent de façon à donner plein et
entier effet aux dispositions du présent Contrat, sans limitation à ce qui précède, s'engage
à participer à la création de Ruashi-Mining conformément à l’Acte Constitutif.

9.2. Contradiction

En cas de contradiction entre les dispositions du présent Contrat et l’Acte Constitutif
et/ou les Statuts de Ruashi-Mining, les dispositions du présent Contrat s’appliqueront
dans toute la mesure permise par la loi. Chaque Associé s’engage à voter ou à faire en
sorte que ses Parts votent les modifications des Statuts de Ruashi-Mining nécessaires
pour éliminer la contradiction en faveur des dispositions du présent Contrat.

à

à
9.3. Ratification.

Dès la constitution de Ruashi-Mining, l’Assemblée Générale des Associés ratifiera
expressément le présent Contrat, ainsi que tous les actes qui auront été posés au nom et
pour compte de Ruashi-Mining en formation en vertu du présent Contrat. Par le présent
Contrat, les Associés se portent fort de cette ratification.

9.4. Endossement sur les Certificats des Parts.

Tout certificat de Part qui serait émis par Ruashi-Mining pour les Parts portera à son
recto la mention suivante :

«Le droit des Associés de Ruashi-Mining de vendre, de gérer, d’aliéner ou de réaliser
leurs Parts est limité par les conditions du Contrat de création de Ruashi-Mining à
conclure entre les Associés de Ruashi-Mining ».

9.5. Associés Successifs liés.

Toute personne qui deviendra Associé de Ruashi-Mining sera liée par es dispositions du
présent Contrat et devra marquer son accord sur les termes de celui-ci en remettant aux
Parties un document écrit dans lequel elle déclare sa volonté d’être liée par les conditions
du présent Contrat et indique une adresse où les notifications prévues au présent Contrat
pourront lui être faites. Chaque Partie stipule et accepte qu'après qu’un tiers ait marqué
son accord sur les conditions du présent Contrat, chacune d’elles sera liée à l’égard de
chacun de ces tiers et que, de la même façon, chacun de ces tiers sera lié à l'égard de
chacune des Parties

9.6. Parts.

Les dispositions du présent Conirat relatives aux Parts s’appliqueront mutatis mutandis à
tous les titres ou Parts dans lesquels les Parts pourraient être converties, modifiées,
réclassifiées, redivisées, redésignées, rachetées, subdivisées ou consolidées ; également, à
tous les titres et Parts quelconques que les Associés de Ruashi-Mining à titre de
dividende ou de distribution payable en Parts ou en titres ; ainsi qu’à tous les titres ou
Parts de Ruashi-Mining ou de toute Société qui succéderait à celle-ci ou la continuerait,
qui pourraient être reçus par les Associés suite à une réorganisation, à une fusion ou à une
consolidation, qu’elle soit ou non imposée par la loi.

ARTICLE !

CLE 14

: ORGANISATION

L'organisation de Ruashi-Mining sera régie selon les Statuts.

L'Administration de Ruashi-Mining sera assurée par le Conseil de Gérance composé de 7
{sept} membres dont 3 (trois) désignés par la GECAMINES et 4 (quatre) désignés par CMC.
Le Président du Conseil de Gérance sera choisi parmi les membres présentés par la
GECAMINES et le Vice-Président sera choisi parrni les membres présentés par CMC. Le
posie de Directeur Général sera assuré par un candidat présenté par CMC.

ARTILCLE 11 : DISTRIBUTION DES BENEFICES ET CONTROLE.

EI.

11.2.

11-3;

11.4.

Distribution des Bénéfices.

Les bénéfices seront alloués à concurrence de 75% pour le remboursement de tous les
prêts d’Associés et des tiers, en ce compris les intérêts y afférents tels que stipulés dans
le présent Contrat, et 25% pour la rémunération des Parties proportionnellement à leurs
participations dans Ruashi-Mining. A compter de la date de remboursement de tous les
prêts et à la fin de chaque exercice social de Ruashi-Mining, sans préjudice des
obligations découlant des emprunts, tous les bénéfices de Ruashi-Mining seront
distribués aux Associés proportionnellement à leurs participations respectives au capital
social de Ruashi-Mining, de la manière qui sera déterminée par le Conseil Gérance,
étant entendu que Ruashi-Mining conservera une réserve de fonds de roulement
suffisante et pourra constituer un fonds d'amortissement afin de constituer des fonds
pour une expansion future et des Dépenses en capital, pour la protection et la
réhabilitation de l’environnement et pour imprévus.

Avances sur Distribution des bénéfices.

Sous réserve de ce qui est prévu ci-avant, à compter de la Date de Remboursement,
chaque Associé recevra trimestriellement, à titre d'avance sur les distributions annuelles
de bénéfices, un montant égal à sa part dans les bénéfices estimés (sous déduction d’une
réserve adéquate pour le service de la dette, pour fonds de roulement et fonds
d'amortissement) afférents au dernier trimestre concerné de Ruashi-Mining. Ces
avances, comme les distributions, seront payées en dollars sur le compte en République
Démocratique du Congo ou à l'étranger indiqué par chaque Associé. Les Avances
trimestrielles seront compensées annuellement avec les dividendes à recevoir par
chaque Associé de Ruashi-Mining à la fin de l'Exercice Social. Si les avances
trimestrielles payées aux Associés excèdent le montant des dividendes annuels auxquels
ils ont droit, le montant payé en trop à chaque Associé de Ruashi-Mining sera considéré
comme un prêt à chacun des Associés de Ruashi-Mining, lequel prêt devra
immédiatement être remboursé à la date où ce paiement en trop est constaté.

Distribution en Nature.

L'Assemblée Générale des Associés peut décider, à l’unanimité, de distribuer tout ou
une partie des dividendes en nature, sous forme des produits, selon les modalités qu’elle
décidera également à l'unanimité.

Contrôle les Comptes

Le contrôle des comptes de Ruashi-Mining et la nomination de commissaire des
comptes s’opérera conformément aux Statuts de Ruashi-Mining.
ARTICLE 12. : LE DIRECTEUR GENERAL.

12:1:

12.2.

12.3.

Nomination et Rémunération du Directeur Général.

Le Conseil de Gérance nommera en qualité de Directeur Général le candidat à cette
fonction présenté par CMC. Le Conseil de Gérance déterminera la rémunération du
Directeur Général en tenant compte des rémunérations normalement payées dans le
secteur minier international pour des fonctions équivalentes.

Pouvoirs et devoirs du Directeur Général.

Conformément aux termes et conditions du présent Contrat, et sous le contrôle et la
direction du Conseil de Gérance, le Directeur Général dirigera et contrôlera les
Opérations conformément aux Programmes et Budgets adoptés.

Informations sur les opérations.

Le Directeur Général tiendra le Conseil de Gérance informé de toutes les opérations et
remettra à cet effet par écrit au Conseil de Gérance :

des rapports d'avancement trimestriel comprenant les détails des Dépenses en rapport
avec le Budget adopté ;

des sommaires périodiques des informations collectées ;

des copies des rapports concernant les Opérations ;

un rapport finai détaillé, dans les 60 jours suivants l’achèvement de chaque
Programme et Budget, qui comprendra une comparaison entre les dépenses réelles et
les dépenses budgétisées, et une comparaison entre les objectifs du programme et les
résultats atteints ;

tous les autres rapports qui pourraient être raisonnablement requis par le Conseil de
Gérance.

En tout temps raisonnable, le Directeur Général permettra au Conseil de Gérance et à chaque
Associé d’avoir accès à, d’inspecter et de copier, à leurs frais, tous plans,, rapports de forage,

tests

de carottes, rapports, examens. essais, analyses, rapports de production, registres

d'opérations, techniques, comptables et financiers et autres informations collectées au cours
des Opérations.

12.4.

Indemnisation

Sans préjudice des dispositions légales applicables, Ruashi-Mining indemnisera tout
Gérant ou fondé de pouvoirs, ainsi que ses héritiers et représentants légaux, de toutes
obligations ou dépenses lui incombant raisonnablement en raison de toute action ou
procédure civile ou pénale ; ou un Gérant ou fondé de pouvoirs qui a contracté une
responsabilité pour le compte de Ruashi-Mining si ce Gérant ou fondé de pouvoirs :

(a) a agi honnêtement et de bonne foi dans le meilleur intérêt de Ruashi-Mining et
{b)} en cas d’action, de procédure pénale ou administrative sanctionnée par une amende,
il avait des motifs raisonnables de penser que sa conduite était conforme à la loi.
ARTICLE 13. : PROGRAMMES ET BUDGETS.

13.1.

Opérations conduites conformément aux Programmes et Budgets.

Sauf s’il est stipulé autrement dans le présent Contrat, les opérations seront conduites et
les Dépenses seront exposées en se conformant exclusivement aux Programmes et
Budgets approuvés.

13.2. Présentation des Programmes et Budgets.

Les Programmes et Budgets proposés seront préparés par le Directeur Général, après
consultation des Associés, pour toute période que le Gérant jugera raisonnable. Chaque
Programme et Budget adopté sera revu, sans égard à sa durée, au moins une fois l’an, au
cours d’une réunion du Conseil de Gérance. Pendant la durée de tout Programme et
Budget, et au moins 3 mois avant son expiration, le Directeur Général préparera un
projet de Programme et Budget pour la période suivante, et le soumettra au Conseil de
Gérance.

13.3. Examen et approbation ou modification des projets de Programme et Budget.

Dans les 15 jours endéans lesquels un projet de Programme et Budget lui est soumis, le
Conseil de Gérance approuvera ou modifiera ce projet de Programme et Budget.

13.4. Notification aux Associés des Programmes et Budgets Approuvés.

Dans les 15 jours de l'approbation par le Conseil de Gérance des Programmes et
Budgets, avec ou sans modification, le Conseil de Gérance notifiera sa décision par écrit
à chaque Associé, avec une copie des Programmes et Budgets approuvés.

13.5. Dépassements de Budget ; modifications de Programme.

Le Directeur Général sollicitera l'approbation préalable du Conseil de Gérance pour
tout écart significatif par rapport à un Programme ou à un Budget adopté.

ARTICLE 14, : RESTRICTION AUX CESSIONS

14.1. Réglementations des cessions.

14.2.

La Cession des Parts sera régie par les Statuts de Ruashi-Mining et par Le présent article.
Gages des Parts

Un Associé (le « Débiteur Gagiste »)peut gager ou grever de toute autre façon toutes
(mais seulement toutes) ses Parts au profit de toute personne (le « Créancier Gagiste »),
si ce gage où cet autre engagement prévoit expressément qu’il est subordonné au
présent Contrat et aux droits que les autres Associés tirent du présent Contrat, et si le
Créancier Gagiste convient avec les autres Associés de céder sans réserve tous ses droits
sur ces Parts à toute personne quelconque qui pourrait ultérieurement être habilitée à
acquérir ces Parts, moyennant paiement par les autres Associés au Créancier Gagiste de

toutes les sommes dont ces Parts garantissent le paiement ; dès à présent, le Débiteur
Gagiste autorise irrévocablement un tel paiement.

14.3. Cession à des Sociétés Affiliées.

Un Associé peut céder toutes (mais seulement toutes) ses Parts à une Société Affiliée
sans le consentement de l’autre Associé, si l’Associé et la Société Affiliée souscrivent à
l’égard de l’autre Associé les engagements suivants :

(a) la Société Affiliée demeurera une Société Affiliée aussi longtemps qu’elle détiendra
les Parts ;

(b) avant que la Société Affiliée cesse d’être une Société Affiliée, elle recédera les Parts
à l’Associé auquel elle était affiliée ou à pne Société Affiliée de cet Associé, qui
prendra le même engagement à l'égard de l’autre Associé ;

14.4. Droit de Préemption.
(a) Offre d’un Tiers.

Un Associé (le « Créancier ») peut céder tout ou partie de ses Parts à une personne, s’il a
reçu une offre ferme écrite (Offre du Tiers). Les Parts dont la cession est ainsi projetée
sont dénommées ci-après les « Parts du Cédant ». Cette offre, n’étant subordonnée qu’à
des conditions suspensives raisonnables, et si le Cédant à reçu des assurances
satisfaisantes que l’offrant doit également s'engager à conclure un Contrat identique avec
les autres Associés au Contrat initial (sous réserve des modifications au présent Contrat
que rendrait nécessaire le fait que le Cédant cesse d’être Associé). L’Offre du Tiers devra
être irrévocable pour une période d’au moins 80 jours.

(b} Offre du Cédant.

Dans les 10 jours de la réception de l’Offre du Tiers, le Cédant adressera une copie de
celle-ci aux autres Associés aux mêmes termes et conditions {« L’Offre du Cédant »),
proportionnellement à leur participation respective dans Ruashi-Mining, calculée sans
tenir compte des Parts offertes.

{c) Droit de Préemption.

Les autres Associés disposent d’un droit de préemption sur toutes (mais seulement toutes)
les Parts du Cédant leur offertes et devront exercer ce droit dans les 30 jours à compter de
la date de l’Offre du Cédant, moyennant notification écrite adressée au Cédant, étant
entendu que les autres Associés pourront librement céder entre eux leur droit de
préemption.

{d) Acceptation de l’offre du Tiers.

Si dans le délai précité de 30 jours, les autres Associés n’ont pas accepté ou n’ont accepté
que partiellement l'offre du Cédant, cette offre sera présumée refusée dans son ensemble
et le Cédant pourra accepter l'offre du Tiers et conclure la cession avec l’Offrant. Dans ce
cas, les Associés et Ruashi-Mining prendront toutes les mesures et accompliront toutes les

QŸ

4

28

formalités nécessaires pour que l’Offrant soit enregistré dans les livres de Ruashi-Mining
en qualité d’Associé de Ruashi-Mining et pour que soit signée et délivrée un nouveau
Contrat d’Associé en remplacement du présent Contrat.

(e) Cession non affectée.

Rien dans le présent article 14 n’empêche ou n’affecte la libre cession des Parts de toute
Société possédant directement ou indirectement des Parts dans CMC.

CMC s'engage à ne pas introduire dans le projet un autre partenaire sans j’accord
préalable de la GECAMINES qui ne pourra le refuser sans juste motif.

14.5. Absence de Vente à l'Offrant.

Si la cession entre le Cédant et l’Offrant n’est pas conclue dans les 40 jours suivant, le
refus présumé (en cas d’acceptation partielle des autres Associés) de l’offre contenue
dans l’offre du Cédant, le Cédant ne peut vendre tout ou partie de ses Parts à un tiers que
s’il satisfait à nouveau à l’ensemble du prescrit du présent article 14 y compris le droit de
préemption prévu à cet article 14.

14.6. Renonciation.

Chaque Associé peut, en tout temps, moyennant l'envoi d’une notification écrite à
Ruashi-Mining, renoncer au droit de se voir offrir des Parts en vertu de cet article 14, soit
de façon générale, soit pour une période de temps donnée.

14.7. Conditions de la Vente.

Sauf si d’autres conditions de vente sont convenues entre Associés, les termes et conditions
de vente entre Associés en vertu du présent article 14 seront les suivants :

{a) Prix de vente.
Le prix de vente sera payable intégralement par chèque certifié à la date d’exécution de
l'opération en échange de la cession des Parts vendues, quittes et libres de toutes charges.

{b} Exécution.

La Vente sera exécutée à 10 heures du matin, au siège social de Ruashi-Mining, le 40°"

jour suivant l’acceptation par les autres Associés de l’offre contenue dans l'Offre du
Cédant.

(c) Démission

À la date de l'exécution, le Cédant provoquera, s’il a cédé l’ensemble de ses Parts, la
démission de ses représentants au Conseil de Gérance. Le Cessionnaire sera subrogé dans
tous les droits et obligations du Cédant en ce compris, sans que cette énumération soit
limitative, le droit de nommer, selon le cas, ie Président, le Directeur Général, le Directeur

Général Adjoint.

“RAT
ARTICLE 15. : REGLEMENT DES DIFFERENDS ET ARBITRAGE.

15.1. Règlement à l’amiable.

En cas de différend entre parties né du présent Contrat ou en relation avec celui-ci ou
ayant trait à la violation de celui-ci, les Parties concernées s'engagent, avant d’instituer
toute procédure arbitrale, et sauf urgence, à se rencontrer pour tenter de parvenir à un
règlement à l’amiable. A cet effet, les Présidents des Parties concernées (ou les délégués
de ceux-ci) se rencontreront dans les quinze jours de l'invitation à une telle rencontre
adressée par lettre recommandée par la Partie la plus diligente à l’autre partie concernée.
Si cette réunion n’a pas eu lieu dans ce délai ou si le différend ne fait pas l’objet d’un
règlement écrit par toutes les Parties concernées dans les quinze jours de la réunion,
toute partie concernée peut soumettre le différend à l’arbitrage conformément aux
dispositions suivantes du présent article.

15.2. Arbitrage.

Tous différends, litiges ou demandes nés du présent Contrat ou en relation avec celui-ci
ou ayant trait à la violation üe celui-ci qui ne seront pas réglés conformément à l’article
15.1. seront tranchés définitivement suivant le Règlement de Conciliation et d’Arbitrage
de la Chambre de Commerce Internationale de Paris par un ou plusieurs arbitres
nommés conformément à ce Règlement.

ARTICLE 16. : NOTIFICATIONS.

Toutes notifications, requêtes, demandes ou autres communications à faire en vertu du présent
Contrat seront faites par écrit et seront présumées avoir été valablement notifiées si elles ont
été télégraphiées ou postées par courrier certifié ou recommandé avec port payé par
l’expéditeur ou remise à personnes aux adresses indiquées ci-après ou toute autre adresse que
la partie à laquelle la notification est destinée aura communiquée à l’autre partie par écrit.
Toutes les notifications seront faites : (i) par remise personnelle à la partie ; ou (ii) par
communication électronique, avec une confirmation envoyée par courrier enregistré ou
certifié avec accusé de réception ; ou (iii) par courrier enregistré ou certifié avec accusé de
réception.

Toutes notifications seront valables et seront présumées avoir été faites : (i) en cas de remise à
personne, à la date à laquelle elle a été remise, si la remise est opérée pendant les heures
ouvrables normales et, sinon, le jour ouvrable suivant le jour de la remise ; (ii) en cas de
communication électronique, le jour ouvrable suivant la réception de la communication
électronique ; et (iii) en cas d’expédition par la poste, le jour ouvrable suivant le jour de ta
réception effective, étant entendu qu’en cas de grève postale, toute notification sera faite par
remise à personne ou par communication électronique, comme prévu au présent article.

cm

re

Hn%

22
Les adresses concernées sont les suivantes :
Pour la GECAMINES : LA GENERALE DES CARRIERES ET DES MINES

A l’attention l’ Administrateur Directeur Général
; 419, Bild KAMANYOLA

B. P. 450

LUBUMBASEHI
È FAX. : 32-2-676-8041 (Lubumbashi)

FAX. : 32-2-676-8984 (Bruxelles)

Pour CMC : CMC
À l’attention du Dr. KEJTH J. ATKINS
Gérant
18 Rivonia Road, Illovo 2196
P.0. Box 837 Nothlands, 2116
South Africa

ARTICLE 17. : FORCE MAJEURE.

En cas de force Majeure (tel que ce terme est défini ci-après), la Partie gravement affectée par
la Force Majeure (la « partie Affectée ») en informera sans délai l’autre Partie par écrit en

décrivant cet événement de Force Majeure.

Dès l’avènement d’un cas de Force Majeure, l'exécution des obligations de la Partie Affectée
sera suspendue pendant la durée de l'événement de Force Majeure et pour une période
additionnelle suffisante pour permettre à la Partie affectée, agissant avec toute la diligence
requise, de se replacer dans la même situation qu'avant l’avènement dudit événement de

Force Majeure.

Tous les délais et toutes les dates postérieures à la date de survenance du cas de Force
Majeure seront adaptés pour tenir compte de l'extension et du retard provoqués par cet

événement de Force Majeure.

La Partie Affectée agira avec toute la diligence requise raisonnablement possible pour
éliminer cet événement de Force Majeure aussi rapidement que possible, mais cette exigence
n’emporte pas l’obligation de mettre fin à des grèves ou autres troubles sociaux d’une manière

qui irait à l’encontre du jugement de la Partie Affectée.

organismes de protection de l’environnement.

Au sens du présent articie, le terme Force Majeure («Force Majeure ») signifie tout
événement irrésistible ou imprévisible, ou insurmontable, hors de contrôle de la Partie
affectée, à l'exclusion d’un manque de fonds, mais en ce compris, sans que cette énumération
soit limitative : grève, lock-out ou autres conflits sociaux ; actes d’un ennemi public, émeute,
actes de violence publique, pillage, rébellion, révolte, révolution, guerre civile, coup d'état ou
tout événement à caractère politique affectant ou susceptible d’affecter gravement la bonne
fin du projet ; incendie, tempête, inondation, explosion ; restriction gouvernementale, défaut
d'obtenir toutes approbations requises auprès des autorités publiques, en ce compris des
Afin d’éviter toute possibilité de confusion, l’impossibilité pour une des Parties de respecter
ses engagements financiers ne sera pas considérée comme un cas de Force Majeure excepté si
cette impossibilité est le résultat direct d’un événement qui serait un cas de Force Majeure et
qui empêcherait la Partie à engager des fonds en vue de respecter ses engagements financiers.
Il s'agirait, dans ce cas d’un différend à régler selon la procédure prévue à l’article 15 ci-
dessus.

En cas de Force Majeure, les Parties se concerteront pour tenter de limiter le dommage causé
par la Force Majeure. Si le cas de Force Majeure persiste au delà de 270 jours, chaque Partie
peut résilier le présent Contrat.

ARTICLE 18. : CONFIDENTIALITE.

Toutes données et informations fournies aux Partigs ou reçues par celles-ci concernant le
présent Contrat, l’autre Partie et/ou le Bien, seront traitées comme confidentielles et ne seront
pas divulguées sans l’accord préalable et écrit de l’autre Partie (qui ne pourront refuser leur
accord sans motif raisonnable à aucune personne quelconque, à moins qu'une telle
divulgation ne soit nécessaire pour réaliser une vente à un tiers conformément aux clauses de
préemption convenues au présent Contrat ne soit requise par la loi ou par toute autorité
réglementaire quelconque compétente. Lorsqu'une divulgation est requise par la loi ou par
une autorité réglementaire compétente une copie de l'information dont la divulgation est
requise, en ce compris, sans limitation, tout communiqué de presse, devra être fournie aux
parties dans un délai aussi raisonnable que possible avant cette divulgation. Si la divulgation
est pour rendre effective une cession à un tiers ou pour obtenir un financement du projet, le
tiers ou le financier sera tenu de signer un engagement de confidentialité.

Aucune Partie ne sera responsable, à l'égard de l’autre Partie, de toute interprétation, opinion,
conclusion ou autre information non factuelle que la partie aura insérée dans tout rapport ou
autre document fourni à la partie qui reçoit l'information, que ce soit par négligence ou
autrement.

La convention de confidentialité signée par les deux Parties sur ce projet fait partie intégrante
du présent Contrat.

ARTICLE 19. : TAXES ET IMPOTS.

Les taxes et les impôts sont à charge du Projet. Néanmoins, les Parties s’engagent à effectuer
auprès du gouvernement de La République Démocratique du Congo des démarches en vue de
l'obtention de certains avantages fiscaux et douaniers.

ARTICLE 20 : AUDIT

20.1. Chaque Partie a un droit illimité de contrôle et de surveillance sur toutes les opérations
de Ruashi-Mining. Elle est libre d'exécuter elle-même, notamment par ses Auditeurs
ou Experts Intemes, ou de faire exécuter par un Auditeur ou Expert tiers.

20.2. La Partie qui se propose d'exécuter de tels contrôles au cours de tel exercice devrait en
aviser les autres Parties ainsi que la direction de la société 15 jours calendrier avant le
début de desdits contrôles.

20.3. L'avis de contrôle indiquera l’objet, l'étendue et le calendrier des contrôles prévus. #

LA F
| # +
20.4.

20.5.

20.6.

Les autres Parties saisies du projet de contrôle d’une Partie peuvent demander d’y
participer, ils sont tenus d’en aviser formellement la Partie initiatrice du contrôle.

La direction de la société est tenue de faciliter les missions de contrôle annoncées. Les
contrôleurs auront accès à tous les documents de gestion relatifs à leurs missions de
contrôle. Ils pourront interroger le personnel de Ruashi-Mining sur les actes de gestion
et recueillir des réponses écrites.

A la fin d’une mission de contrôle, les contrôleurs soumettront leur projet de rapport
au responsable des activités auditées pour avis et commentaires, et le rapport révisé
sera transmis par les contrôleurs à leur mandant.

Les coûts des contrôles exécutés unilatéralement par la Partie ou groupe des Parties
seront totalement pris en charge par la Partie ou groupe des Parties. Par contre les
coûts de contrôles conjoints seront pris en charge par Ruashi-Mining.

ARTICLE 21. : DISPOSITIONS DIVERSES.

ALL

21.2.

213:

2ES

Amendement

Le présent Contrat ne peut être amendé ou modifié que par voie d’Avenant signé par
toutes les Parties.

Cession.

Sans préjudice de l’article 14, le présent Contrat ne peut être cédée par une Partie sans
le consentement de l’autre Partie, lequel consentement ne pourra pas être refusé sans
motif raisonnable.

Portée.

Le présent Contrat bénéficiera aux Parties et à leurs successeurs et cessionnaires
autorisés respectifs et liera ceux-ci. Rien dans le présent Contrat, que ce soit de façon
explicite ou implicite, n’est destiné à conférer à un tiers quelconque, un quelconque
droit ou recours en vertu du présent Contrat.

. Disposition Nulle.

L'illégalité ou la non validité d’une quelconque disposition du présent Contrat ou d’une
quelconque déclaration faite par une des Parties dans le présent Contrat n’affectera pas
ja validité ou le caractère obligatoire des autres dispositions du présent Contrat ou des
déclarations y contenues.

Renonciation.

Le fait qu’une Partie au présent Contrat s'abstient d'exiger, à une ou plusieurs reprises,
le respect strict d’une stipulation quelconque du présent Contrat ne pourra pas être
interprété comme une renonciation à cette stipulation. Toute renonciation par une partie
à une stipulation du présent Contrat ne vaudra que si elle fait l’objet d’un écrit exprès.

FY

ge #1! À

4
21.6. intégralité de l'Accord.

Le présent Contrat contient l'intégralité de l'accord des Parties concernant son objet et
remplace tous accords antérieurs entre Parties y relatifs.

21.7. Environnement.

Les activités de Ruashi-Mining s’exerceront dans le respect des normes
environnementales internationalement reconnues comme étant de bonne pratique
minière.

21.8. Engagements complémentaires. .
Chaque Partie prend l'engagement, à tout moment, notamment après la Date d’'Entrée
en Vigueur sur demande d’une Partie de faire, de signer, de reconnaître et de remettre tous

actes, documents et engagements complémentaires qui s’avéreraient raisonnablement
nécessaires pour une meilleure exécution de toutes les dispositions du présent Contrat.

21.9. Langue.

Ce Contrat est signé en versions française et anglaise. En cas de contradiction entre les
deux versions, la version française fera foi.

21.10. Royalties

Ruashi-Mining paiera à la GECAMINES 2,5 % des recettes brutes en compensation de
la consommation des minerais valorisables contenus dans les gisements.

21.11. Loi Applicable.
Toute question relative au présent Contrat sera régie par les lois de la République
Démocratique du Congo et subsidiairement par les principes pertinents du droit
commercial intemational.

fèà

Vu y

26
ARTICLE 22. : CONDITIONS DE MISE EN VIGUEUR.

Le présent contrat entrera en vigueur lorsque les conditions ci-après seront remplies :

- Signature du contrat par les deux Parties.
- Accord du Ministre des Mines

EN FOI DE QUOI, les parties au présent Contrat ont signé le présent le Contrat à
Lubumbashi, le … CMP ACT CV TEENTE , en quatre exemplaires originaux dont 2 (deux) en
anglais et 2 (deux) en français, chacune des Parties reconnaissant avoir reçu 1 (un) exemplaire
en français et 1

{un} exemplaire en anglais.

LA GENERALE DES CARRIÈRES ET DES MINES

jean Louis NKULU KITSHUNKU

Administrateur-Directeur Général Adjoint AdmiriStrateur-Directeur Général

COBALT METALS CORPORATION Limited

Fair

REBECCA GASKIN ANDREW MACAULAY
Administrateur Administrateur

27
fe.
LL
PROSPECTION “+ ELECTRIQUE
PAR RESISTIVI ue
A
A mn + mm
CR Ce, A] æ 211.000
N N'EN :
x

| | Lun TT KY } COORDONNEES GAUSS
L e EE re =! S
AE ee NI

f+T a Ki '
jf À \ wesruve À \

x
Pt A 149.700 211.700
B 152.300 210.400
= \ À  nemsiatts C 151. 400 208.600
\ # \ ARBSORETUAM
D 148.800 210.100

POLYGONE _RUASH

PULYOUNE RE —

ECHELLE : 1/20 000

